Exhibit 10.1

SEVERANCE AND NON-COMPETITION AGREEMENT

THIS SEVERANCE AND NON-COMPETITION AGREEMENT (this “Agreement”) is made and
entered into as of the 4th day of May, 2018 (the “Effective Date”), by and
between ERIC BLASHFORD (the “Employee”) and BROADWIND ENERGY, INC. (the
“Company”).

RECITALS

A.The Employee is employed as Chief Operating Officer of the Company.

B.The Company has agreed to provide the Employee with certain severance benefits
in the event the Employee’s employment terminates under certain circumstances,
in exchange for the Employee’s agreement to be bound by certain restrictive
covenants.

C.The parties desire to enter into this Agreement to memorialize the terms and
conditions of such agreement. 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, upon and
subject to the terms and conditions set forth herein, hereby agree as follows:

AGREEMENTS

1.Restrictive Covenants.

(a)Confidentiality Critical.  The parties agree that the business in which the
Company is engaged is highly sales-oriented and the goodwill established between
the Employee and the Company’s customers and potential customers is a valuable
and legitimate business interest worthy of protection under this Agreement.  The
Employee acknowledges and agrees that developing and maintaining business
relationships is an important and essential business interest of the
Company.  The Employee further recognizes that, by virtue of the Employee’s
employment by the Company, the Employee will be granted otherwise prohibited
access to confidential and proprietary data of the Company which is not known to
the Company’s competitors and which has independent economic value to the
Company and that the Employee will gain an intimate knowledge of the Company’s
business and its policies, customers, employees and trade secrets, and of other
confidential, proprietary, privileged or secret information of the Company and
its customers (“Customers”) (collectively, all such nonpublic information is
referred to as  “Confidential Information”). 

This Confidential Information includes, but is not limited to data relating to
the Company’s products and services; the Company’s marketing and servicing
programs, procedures and techniques; business, management and personnel
strategies; the criteria and formulae used by the Company in pricing its
products and services; the Company’s computer system and software; lists of
prospects; customer lists; the identity, authority and responsibilities of key
contacts at accounts of Customers; and the composition and organization of
Customers’ businesses.  The Employee recognizes and agrees that this
Confidential Information constitutes valuable property of the Company, developed
over a long period of time and at substantial expense and worthy of
protection.  The Employee acknowledges and agrees that only through the
Employee’s employment with the Company could the Employee have the opportunity
to learn this Confidential Information. 

(b)Confidential Information.  The Employee shall not at any time (for any
reason), directly or indirectly, on the Employee’s own behalf or on behalf of
any other person or entity, (i) disclose to any person or entity (except to
employees or other representatives of the Company who need to know such
Confidential Information to the extent reasonably necessary for the Employee to
perform the Employee’s duties under this Agreement or such employees or
representatives to perform their duties on behalf of the Company, and except as
required by law) any Confidential Information, including, without limitation,



--------------------------------------------------------------------------------

 



business or trade secrets of, or products or methods or techniques used by, the
Company, or any Confidential Information whatsoever concerning Customers, (ii)
use, directly or indirectly, for the Employee’s own benefit or for the benefit
of another (other than a Customer) any of such Confidential Information, or
(iii) assist any other person or entity in connection with any action described
in either of the foregoing clauses (i) and (ii).    

(c)Noninterference with Employees.  The Employee further agrees that the Company
has expended considerable time, energy and resources on training its other
employees (“Co-Workers”).  As a result, during the Employee’s employment with
the Company and for a period of twelve (12) months thereafter, the Employee
shall not, for any reason, directly or indirectly, on the Employee’s own behalf
or on behalf of any other person or entity, (i) induce or attempt to induce any
Co-Worker to terminate employment with the Company, (ii) interfere with or
disrupt the Company’s relationship with any Co-Worker, (iii) solicit, entice,
hire, cause to hire, or take away any person employed by the Company at that
time or during the twelve (12) month period preceding the Employee’s last day of
employment with the Company, or (iv) assist any other person or entity in
connection with any action described in any of the foregoing clauses (i) through
(iii).

(d)Non-competition.  The Employee further agrees with the Company to the
following provisions, all of which the Employee acknowledges and agrees are
necessary to protect the Company’s legitimate business interests.  The Employee
covenants and agrees with the Company that:

(i)Unless otherwise agreed between the parties, the Employee shall not, during
the Employee’s employment with the Company and for a period of twelve (12)
months thereafter, either directly or indirectly, engage in, render service or
other assistance to, or sell products or services, or provide resources of any
kind, whether as an owner, partner, shareholder, officer, director, employee,
consultant or in any other capacity, whether or not for consideration, to any
person, corporation, or any entity, whatsoever, that owns, operates or conducts
a business that competes, in any material way, with the Company’s business
(which includes, but is not limited to, the business of providing wind turbine
towers, weldments, and other technologically advanced high-value other, products
and services to energy, mining and infrastructure sector customers, primarily in
the United States), other than the ownership of five percent (5%) or less of the
shares of a public company where the Employee is not active in the day-to-day
management of such company.  With respect to the post-employment application of
this Section 1(d)(i), the restrictions shall extend only to those specific
countries or provinces where the Company conducts business on the day that the
Employee’s employment with the Company terminates. 

(ii)The Employee shall not, during the Employee’s employment with the Company
and for a period of twelve (12) months thereafter, either directly or
indirectly, (A) solicit, call on or contact any significant Customer of the
Company with whom the Employee has had material contact during the Employee’s
employment with the Company for the purpose or with the effect of offering any
products or services of any kind offered by the Company at that time or during
the Employee’s employment with the Company, (B) request or advise any present or
future vendors or suppliers to the Company to cancel any contracts, or curtail
their dealings, with the Company, or (C) assist any other person or entity in
connection with any action described in either of the foregoing clauses (A) and
(B).

(iii)During the Employee’s employment with the Company, the Employee shall not
own, or permit ownership by the Employee’s spouse or any minor children under
the parental control of the Employee, directly or indirectly, an amount in
excess of five percent (5%) of the outstanding shares of stock of a corporation,
or five percent (5%) of any business venture of any kind, which operates or
conducts a business that competes, in any way, with the Company. 

(e)       Non-disparagement.  At any time during or after the Employee’s
employment with the Company, the Employee shall not disparage the Company or any
shareholders, directors, officers, employees or agents of the Company. 

(f)       Understandings.             





--------------------------------------------------------------------------------

 



(i)The provisions of this Section 1 shall be construed as an agreement
independent of any other claim.  The existence of any claim or cause of action
of the Employee against the Company, whether predicated on the Employee’s
employment or otherwise, shall not constitute a defense to the enforcement by
the Company of the terms of this Section 1. The Employee waives any right to a
jury trial in any litigation relating to or arising from this Agreement. 

(ii)The Employee acknowledges and agrees that the covenants and agreements
contained herein are necessary for the protection of the Company’s legitimate
business interests and are reasonable in scope and content.  The Employee agrees
that the restrictions contained in this Section 1 are reasonable and will not
unduly restrict the Employee in securing other employment or income in the event
the Employee’s employment with the Company ends.           

(g)          Injunctive Relief.  The Employee acknowledges and agrees that any
breach by the Employee of any of the covenants or agreements contained in this
Section 1 would give rise to irreparable injury and would not be adequately
compensable in damages.  Accordingly, the Employee agrees that the Company may
seek and obtain injunctive relief against the breach or threatened breach of any
of the provisions of this Agreement in addition to any other legal or equitable
remedies available. 

(h)        Reformation and Survival.  The Company and the Employee agree and
stipulate that the agreements and covenants contained in this Agreement and
specifically in this Section 1 are fair and reasonable in light of all of the
facts and circumstances of the relationship between them.  The Company and the
Employee agree and stipulate that the Employee has hereby agreed to be bound by
the obligations, restrictions and covenants of this Section 1 in consideration
of the payments provided for in Section 2 and Section 3 of this Agreement, and
all other terms and provisions of this Agreement.  The Company and the Employee
acknowledge their awareness, however, that in certain circumstances courts have
refused to enforce certain agreements not to compete.  The Company and the
Employee agree that, if any term, clause, subpart or provision of this Agreement
is for any reason adjudged by a court of competent jurisdiction to be invalid,
unreasonable, unenforceable or void, the same will be treated as severable, and
shall be modified to the extent necessary to be legally enforceable to the
fullest extent permitted by applicable law, and that such modification will not
impair or invalidate any of the other provisions of this Agreement, all of which
will be performed in accordance with their respective terms.  Thus, in
furtherance of, and not in derogation of, the provisions of this Section 1, the
Company and the Employee agree that in such event, this Section 1 shall be
deemed to be modified or reformed to restrict the Employee’s conduct to the
maximum extent (in terms of time, geography and business scope) that the court
shall determine to be enforceable.  The provisions of this Section 1 shall
survive the termination of this Agreement and the Employee’s resignation or
termination of employment, regardless of the reason and whether voluntary or
involuntary.

2. Termination.

(a)Termination by the Company for Cause. The Company has the right, at any time,
to terminate the Employee’s employment with the Company for Cause (as defined
below), effective immediately, by giving written notice to the Employee as
described in this Section 2(a).  If the Company terminates the Employee’s
employment for Cause, the Company’s obligation to the Employee shall be limited
solely to the payment of unpaid base salary accrued up to the effective date of
termination plus any accrued but unpaid benefits to the effective date of
termination, and any unpaid bonus earned in accordance with the then applicable
bonus plan or program to the effective date of termination.  Any such accrued
and earned but unpaid amounts shall be paid to the Employee as soon as
reasonably practicable but in no event later than the Company’s next regularly
scheduled payroll date following the effective date of termination.

As used in this Agreement, the term “Cause” shall mean and include (i) the
Employee’s abuse of alcohol that affects the Employee’s performance of the
Employee’s duties under this Agreement, or use of any controlled substance; (ii)
a willful act of fraud, dishonesty or breach of fiduciary duty on the part of
the Employee with respect to the business or affairs of the Company; (iii)
material failure by the Employee to comply with applicable laws and regulations
or professional standards relating to the business of the Company; (iv) material
failure by the Employee to satisfactorily perform the Employee’s job duties, a
material breach by the Employee of this Agreement, or the Employee engaging in
conduct that materially conflicts with the best interests of the Company or that
may materially harm the Company’s reputation; (v)



--------------------------------------------------------------------------------

 



the Employee being subject to an inquiry or investigation by a governmental
authority or self-regulatory organization such that the existence of such
inquiry or investigation may result in damage to the Company’s business
interests, licenses, reputation or prospects; or (vi) conviction of a felony or
a misdemeanor involving moral turpitude.

(b) Termination by the Company without Cause. The Company shall have the right,
at any time, to terminate the Employee’s employment with the Company without
Cause by giving written notice to the Employee, which termination shall be
effective thirty (30) calendar days from the date of such written notice.  The
Company may provide thirty (30) days’ pay in lieu of notice if discharge happens
immediately upon notice.  If the Company terminates the Employee’s employment
without Cause, the Company’s obligation to the Employee shall be limited solely
to (i) unpaid base salary accrued up to the effective date of termination plus
any accrued but unpaid benefits to the effective date of termination, and any
unpaid bonus earned in accordance with the then applicable bonus plan or program
to the effective date of termination; and (ii) if the Employee has been employed
by the Company for a period of  at least twelve (12) months prior to the
effective date of termination (and only in such event), then severance in an
amount equal to the Employee’s then-current base salary for a period of twelve
(12) months.  The Employee’s rights with regard to equity incentive awards,
including stock options and restricted stock units, shall be governed by
separate applicable agreements entered into between the Employee and the
Company.  As a condition to the Employee’s receipt of the post-employment
payments and benefits under this Section 2(b) (other than the payments described
in clause (i) of the second sentence of this paragraph), the Employee must be in
compliance with Section 1 of this Agreement, and must, on or before the 30th day
following the effective date of termination, deliver to the Company an
irrevocable general release of claims agreement in favor of the Company and
related entities and individuals in such form as may be prescribed by the
Company.  The amount described in clause (i) of the second sentence of this
paragraph shall be paid to the Employee as soon as reasonably practicable but in
no event later than the Company’s next regularly scheduled payroll date
following the effective date of termination, and the post-employment severance
described in clause (ii) of the second sentence of this paragraph shall be paid
in installments according to the Company’s normal payroll schedule, with the
first payment to the Employee to be made on the next scheduled payroll date that
occurs after the 30th day following the effective date of termination; provided,
however, that the first such installment shall be in an amount equal to all
amounts that otherwise would have been paid pursuant to normal payroll practices
during the thirty (30) days following the effective date of termination.  For
the avoidance of doubt, no payment or benefit shall ever be due to the Employee
under clause (ii) of the second sentence of this paragraph unless the Employee
has delivered the irrevocable general release of claims agreement described
above on or before the 30th day following the effective date of
termination.  The Employee shall have no duty to mitigate damages under this
Section 2(b) during the applicable severance period and, in the event the
Employee shall subsequently receive income from providing the Employee’s
services to any person or entity, including self-employment income, or
otherwise, no such income shall in any manner offset or otherwise reduce the
payment obligations of the Company hereunder.

Notwithstanding anything herein to the contrary, this Section 2(b) shall not
apply if the Employee’s employment is terminated by the Company or a succeeding
entity without Cause upon or within one (1) year of a Change of Control as
described in Section 3 of this Agreement.  In such case, Section 3  of this
Agreement shall control.

(c) Termination upon Disability.  The Company shall have the right, at any time,
to terminate the Employee’s employment if the Employee becomes physically or
mentally disabled, whether totally or partially, as evidenced by the written
statement of a competent physician licensed to practice medicine in the United
States who is mutually acceptable to the Company and the Employee, so that the
Employee is unable to perform the essential functions of the Employee’s job
duties, with or without reasonable  accommodation, (i) for a period of three (3)
consecutive months, or (ii) for shorter periods aggregating ninety (90) calendar
days during any twelve (12) month period.  If the Company terminates the
Employee’s employment under this Section 2(c), the Company’s obligation to the
Employee shall be limited solely to the payment of unpaid base salary accrued up
to the effective date of termination plus any accrued but unpaid benefits to the
effective date of termination, and any unpaid bonus earned in accordance with
the then applicable bonus plan or program to the effective date of
termination.  Any such accrued and



--------------------------------------------------------------------------------

 



earned but unpaid amounts shall be paid to the Employee as soon as reasonably
practicable but in no event later than the Company’s next regularly scheduled
payroll date following the effective date of termination.

(d)Termination upon Death. If the Employee dies, this Agreement shall terminate,
except that the Employee’s legal representatives shall be entitled to receive
the base salary and other accrued benefits earned up to the date of the
Employee’s death.  Any such accrued and earned but unpaid amounts shall be paid
to the Employee’s legal representative as soon as reasonably practicable but in
no event later than the Company’s next regularly scheduled payroll date
following the effective date of termination or, if later, as soon as reasonably
practicable following appointment of a legal representative.

3.Change of Control.

(a)Anything in this Agreement to the contrary notwithstanding, if, upon or
within one (1) year of a Change of Control (as defined below), the Company or a
succeeding entity terminates the Employee’s employment without Cause (as defined
above), the Company or the succeeding entity’s obligation to the Employee shall
be (i) unpaid base salary, bonus and benefits accrued up to the effective date
of termination, and (ii) a lump sum payment equal to the Employee’s then-current
base salary for a period of eighteen (18) months.  In the event of a without
Cause Change of Control termination by the Company, the payments set forth in
this Section 3(a) shall be in lieu of, and not in addition to, any severance pay
or benefits set forth in Section 2(b) of this Agreement.  As a condition to the
Employee’s receipt of the post-employment payments and benefits under this
Section 3(a) (other than the payments described in clause (i) of the first
sentence of this paragraph), the Employee must be in compliance with Section 1
of this Agreement, and must, on or before the 30th day following the effective
date of termination, deliver to the Company an irrevocable general release of
claims agreement in favor of the Company and related entities and individuals in
such form as may be prescribed by the Company.  The amount described in clause
(i) of the first sentence of this paragraph shall be paid to the Employee as
soon as reasonably practicable but in no event later than the Company’s next
regularly scheduled payroll date following the effective date of termination,
and the post-employment severance described in clause (ii) of the first sentence
of this paragraph shall be paid in a single lump sum on the first business day
after the 30th day following the effective date of termination.  For the
avoidance of doubt, no payment or benefit shall ever be due to the Employee
under clause (ii) of the first sentence of this paragraph unless the Employee
has delivered the irrevocable general release of claims agreement described
above on or before the 30th day following the effective date of termination.

(b)Change of Control Defined. For purposes of this Agreement, a “Change of
Control” means: (i) the consummation of any merger, consolidation, exchange, or
reorganization to which the Company is a party if the individuals and entities
who were stockholders of the Company immediately prior to the effective date of
such transaction have, immediately following the effective date of such
transaction, beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of less than fifty percent (50%) of the total combined
voting power of all classes of securities issued by the surviving entity; (ii) a
sale, lease or other transfer of all or substantially all of the assets of the
Company to any person or entity which is not an affiliate of the Company; or
(iii) the acquisition, without prior approval by resolution adopted by the
Company’s Board of Directors, of direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of securities
of the Company representing, in the aggregate, more than fifty percent (50%) of
the total combined voting power of all classes of the Company’s then-issued and
outstanding securities by any person or entity or by a group of associated
persons or entities acting in concert; provided, however, that a Change of
Control will not be deemed to occur if such acquisition is initiated by the
Employee or an entity in which the Employee owns fifty percent (50%) or more of
the total combined voting power of all classes of such entity’s securities, or
if the Employee or such entity is a member of the group of associated persons or
entities acting in concert.  In all cases, the determination of whether a Change
of Control has occurred shall be made in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations, notices and
other guidance of general applicability issued thereunder.

4.Tax Withholding.  The Company shall withhold from amounts payable to the
Employee hereunder all applicable federal, state or local income or employment
taxes.





--------------------------------------------------------------------------------

 



5.Confidentiality.  The Employee hereby agrees not to disclose any information
concerning the contents or terms of this Agreement to anyone except the
Employee’s attorney, accountant, financial adviser or members of the Employee’s
immediate family, unless required by law.  If the Employee fails to comply with
this confidentiality clause, the Company shall be relieved of all of its
obligations under this Agreement.

6.No Right to Employment.  Neither this Agreement nor any action taken pursuant
to this Agreement shall be construed as giving the Employee any right to be
retained in the employ of the Company.

7.Attorneys’ Fees.  The Employee agrees that the Company shall be entitled to
its reasonable attorneys’ fees and costs incurred in connection with any
enforcement effort undertaken pursuant to the terms of this Agreement.        

8.Survival.  This Agreement shall remain in full force and effect after the
termination of the Employee’s employment with respect to those provisions which
require the Employee to perform or not to perform certain actions, including the
restrictive covenants contained in Section 1 of this Agreement and any
obligations for the payment of attorneys’ fees and costs in accordance with the
provisions hereof.    

9.Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Illinois, without giving effect to the
principles of conflict of laws of such State, except as expressly provided
herein.  In any court action to enforce the provisions of this Agreement, the
parties consent to the jurisdiction of the state and federal courts in Illinois
and further agree that venue is proper in the Circuit Court of Cook County,
Illinois and/or the United States District Court for the Northern District of
Illinois

10.Amendment.  This Agreement may not be amended or modified except by written
agreement signed by the Employee and the Company.

11.Assignment.  The Employee may not assign, pledge or encumber this Agreement
or any interest herein.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and the successors and assigns of the Company.

12.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. 

13.Integration.  This Agreement comprises the entire agreement of the parties
hereto regarding the subject matter hereof. 

14.          Entire Agreement.  This Agreement (a) constitutes a binding
agreement between the parties and (b) represents the entire agreement between
Employee and the Company or any of its wholly owned subsidiaries and supersedes
all prior agreements relating to the subject matter contained herein. 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

 

 

 

 

BROADWIND ENERGY, INC.

 

 

ERIC BLASHFORD

 

 

 

 

 

 

By: /s/ Stephanie K. Kushner

 

 

/s/ Eric Blashford

Name: Stephanie K. Kushner

Title:    President and Chief Executive Officer



--------------------------------------------------------------------------------